--------------------------------------------------------------------------------



DATED
15 NOVEMBER 2004







CME Development Corporation


- and -




Marina Williams




 

--------------------------------------------------------------------------------

 
CONTRACT OF EMPLOYMENT
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996
 
Name and Address of Employer:
CME Development Corporation c/o 8th Floor, Aldwych House 71-91 Aldwych, London,
WC2B 4HN (the “Company”)

 
Name and address of Employee:
Marina Williams, residing at 19 Bracknell, Gardens, London NW3 7EE

 
Date this contract takes effect
22nd November 2004

 
 
1
COMMENCEMENT OF EMPLOYMENT

 
Your employment with the Company shall commence on 22nd November 2004 and shall
terminate on 22nd November 2007 (the end date) unless terminated on an earlier
date by either party as set forth in clause 10 below.
 
2
JOB TITLE AND DUTIES

 
2.1
Your job title is Executive Vice President, reporting to the Chief Executive
Officer of the Company.

 
2.2
Your main duties are

 

 
2.2.1
Management of matters relating to the Company’s existing and future television
station operations in the United Kingdom and countries of Central and Eastern
Europe as may be specified from time to time by the Chief Executive Officer;

 

 
2.2.2
Travel to such countries as directed by the Chief Executive Officer of the
Company to undertake tasks specified by him;

 

 
2.2.3
Such other related tasks as directed by the Chief Executive Officer of the
Company from time to time.

 
2.3
In addition to your main duties you will be required to carry out such other
duties consistent with your position as the Company may from time to time
require.

 
2.4
You shall use your best endeavours to promote and protect the interests of the
Company and shall not do anything that is harmful to those interests.

 
2.5
You shall devote the whole of your time (unless prevented by ill-health or
accident or otherwise directed by the Company) to the duties of this contract
and you shall not be directly or indirectly interested or concerned in any
manner in any other business (other than holding as a bona fide personal
investment equity in any company whose shares are listed on any recognised
exchange or is otherwise not a Restricted Business as defined in clause 20.1)
except with the Company’s prior written consent. If such consent is given, you
must provide the Company with the number of hours worked for any other employer
each month.

 

--------------------------------------------------------------------------------



3
PLACE OF WORK

 
3.1
You will be based in the Company’s existing London office or at such other place
in London, England as the Company may from time to time reasonably require. Any
interim, temporary or permanent relocation (which for the avoidance of doubt
will exclude normal business travel) will be subject to mutual agreement.

 
3.2
The duties of this appointment shall relate primarily to the UK and the
countries in which the Company holds interests in television stations. You may
also be required to travel to other destinations from time to time as reasonably
required by the Company for the proper performance of your duties.

 
4
REMUNERATION

 
4.1
Your basic salary is 200,000 pounds (£) per year, payable in equal and
consecutive monthly instalments in arrears or on or about the 20th day of each
month by credit transfer into your bank account after all necessary deductions
for relevant taxes and national insurance.

 
4.2
You shall be entitled to participate in an annual discretionary bonus scheme.
The amount, if any, of such a bonus shall be determined by the Chief Executive
of the Company, and is subject to the approval of the Compensation Committee.
Any bonus awarded will be based on a figure representing not less than 33% of
your gross annual salary.

 
5
OTHER BENEFITS

 
5.1
You are entitled to membership of the following schemes (each referred to below
as an “insurance scheme”):

 

 
5.1.1
A medical expenses insurance scheme providing such cover for you and your
spouse/partner and all children under the age of eighteen (18) as the Company
may from time to time notify to you; and

 

 
5.1.2
a salary continuance on long-term disability insurance scheme providing such a
personal accident insurance scheme providing such cover for you as the Company
may from time to time notify to you.

 
5.2
Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditional
upon your complying with and satisfying any applicable requirements of the
insurers. Copies of these rules and policies and particulars of the requirements
shall be provided to you on request. The Company shall not have any liability to
pay any benefit to you under any insurance scheme unless it receives payment of
the benefit from the insurer under the scheme.

 
5.3
Any insurance scheme which is provided for you is also subject to the Company’s
right to alter the cover provided or any term of the scheme or to cease to
provide (without replacement) the scheme at any time if in the opinion of the
Company your state of health is or becomes such that the Company is unable to
insure the benefits under the scheme at the normal premiums applicable to a
person of your age.

 
5.4
The provision of any insurance scheme does not in any way prevent the Company
from lawfully terminating this contract in accordance with the provisions in
Clause 10 even if to do so would deprive you of membership of or cover under any
such scheme.

 

--------------------------------------------------------------------------------


 
6
EXPENSES

 
The Company shall reimburse you for all reasonable expenses (such as travel and
other appropriate business expenses, professional membership dues) incurred by
you in the proper performance of your duties under this contract, on production
of appropriate receipts in accordance with the Company’s Staff Handbook.
 
7
HOURS OF WORK

 
7.1
Your normal working hours are 40 hours per week/from 9:00am to 6:00pm Monday to
Friday together with such additional hours as may be necessary for the proper
performance of your duties. This may include working in the evenings outside
normal office hours at weekends or on public holidays. No additional pay or time
off will be permitted.

 
8
HOLIDAYS

 
8.1
You are entitled to 25 days’ holiday per annum in addition to bank and public
holidays in the United Kingdom.

 
8.2
Your entitlement to holiday accrues pro rata on an annual basis as calculated
from 1 January each year.

 
8.3
Unless otherwise prohibited by English law, any entitlement to holiday remaining
at the end of this contract shall lapse and no payment in lieu will be made for
accrued untaken holiday.

 
8.4
If your employment is terminated without notice, you will not be entitled to
holiday pay for holiday which would have accrued during the notice period, had
you continued to be employed throughout that time.

 
8.5
The Company may also reasonably refuse to allow you to take holiday in
circumstances where it would be inconvenient to the business. The Company
reserves the right to refuse holiday up to and including the day before the
holiday is due to be taken.

 
9
SICKNESS

 
9.1
The Company may from time to time in its reasonably discretion and at its
expense on reasonable notice require you to be examined by a medical adviser
nominated by the Company for purposes of evaluating the adequacy of your health
to perform this contract and you agree to provide such formal consents as may be
reasonably necessary for the results of such examinations to be disclosed to the
Company.

 
10
TERMINATION

 
10.1
You may terminate this contract at any time on giving the Company six months
notice in writing. In the event you give notice of termination pursuant to this
Clause, the Company may opt to provide you with payment in lieu of notice. This
payment will comprise solely your basic salary (at the rate payable when this
option is exercised) and any unpaid bonus which has been awarded in accordance
with the Company’s pay-for-performance scheme and shall be subject to deductions
for income tax and national insurance contributions as appropriate.

 

--------------------------------------------------------------------------------


 
10.2
The Company may at any time and in its absolute discretion (whether or not any
notice of termination has been given under clause 10.1 above) terminate this
contract with immediate effect and make a payment in lieu of notice. This
payment will comprise solely the outstanding balance of your basic salary from
the date of termination through and including the end date of contract,
including any unpaid bonus to which has been awarded under the Company’s
pay-for-performance scheme (at the rate payable when this option is exercised)
and shall be subject to deductions for income tax and national insurance
contributions as appropriate.

 
10.3
Your employment may be terminated by the Company without notice by reason of
your gross misconduct. Examples of gross misconduct are set out in the Company’s
disciplinary procedure. Nothing herein shall be deemed to obligation the Company
to actually use your services pursuant hereto and the Company shall have fully
discharged its obligation to you by providing you with the outstanding balance
of your basic salary from the date of termination through and including the end
date of the contract, including any unpaid bonus to which has been awarded under
the Company’s pay-for-performance scheme (at the rate payable when this option
is exercised) and shall be subject to deductions for income tax and national
insurance contributions as appropriate.

 
10.4
Upon the termination by whatever means of this contract you shall immediately
return to the Company all documents, computer media, credit cards, keys and all
other property belonging to or relating to the business of the Company which is
in your possession or under your power or control and you must not retain copies
of any of the above.

 
11
SUSPENSION

 
11.1
The Company may suspend you from your duties on full pay to allow the Company to
investigate any bona-fide complaint made against you in relation to your
employment with the Company. In any such circumstances, you will be given a
reasonably opportunity to address and defend any such complaint.

 
11.2
Provided you continue to enjoy your full contractual benefits and receive your
pay in accordance with this contract, the Company may in its absolute discretion
do all or any of the following during the notice period or any part of the
notice period, after you or the Company have given notice of termination to the
other, without breaching this contract or incurring any liability or giving rise
to any claim against it:

 

 
11.2.1
Exclude you from the premises of the Company;

 

 
11.2.2
Require you to carry out only specified duties (consistent with your status,
role and experience) or to carry out no duties;

 

 
11.2.3
Announce to any of its employees, suppliers, customers and business partners
that you have been given notice of termination or have resigned (as the case may
be);

 

 
11.2.4
Prohibit you from communicating in any way with any or all of the suppliers,
customers, business partners, employees, agents or representatives of the
Company until your employment has terminated except to the extent that you are
authorised by the General Counsel in writing; and

 

--------------------------------------------------------------------------------


 

 
11.2.5
Require you to comply with any other reasonable conditions imposed by the
Company.

 
11.3
You will continue to be bound by all obligations owed to the Company under this
contract.

 
12
CONFIDENTIAL INFORMATION

 
12.1
You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of ) any confidential information:

 

 
12.1.1
concerning the business of the Company and which comes to your knowledge during
the course of or in connection with your employment or your holding office; or

 

 
12.1.2
concerning the business of any client or person having dealings with the Company
and which is obtained directly or indirectly in circumstances where the Company
is subject to a duty of confidentiality.

 
12.2
For the purposes of Clause 12.1.1 above information of a confidential or secret
nature includes but is not limited to information disclosed to you or known,
learned, created or observed by you as a consequence of or through your
employment, not generally known in the relevant trade or industry, about the
Company’s business activities, services and processes, including but not limited
to information concerning advertising, sales promotion, publicity, sales data,
research, programming and plans for programming, finances, accounting, methods,
processes, business plans (including prospective or pending licence applications
or investments in licence holders or applicants), client or supplier lists and
records, potential client or supplier lists, and client or supplier billing.

 
12.3
This clause shall not apply to information which is:

 

 
12.3.1
used or disclosed in the proper performance of your duties or with the consent
of the Company;

 

 
12.3.2
ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law;

 

 
12.3.3
comes into the public domain (otherwise than due to a default by you).

 
13
INTELLECTUAL PROPERTY

 
13.1
You shall assign with full title your entire interest in any Intellectual
Property Right (defined below) to the Company to hold as absolute owner.

 
13.2
You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
assign, purport to assign or disclose to any person or exploit any Intellectual
Property Right without the prior written consent of the Company.

 

--------------------------------------------------------------------------------


 
13.3
In addition to and without derogation of the covenants imposed by the Law of
Property (Miscellaneous Provisions) Act 1994 you shall prepare and execute such
instruments and do such other acts and things as may be necessary or desirable
(at the request and expense of the Company) to enable the Company (or its
nominee) to obtain protection of any Intellectual Property Right vested in the
Company in such parts of the world as may be specified by the Company (or its
nominee) and to enable the Company to exploit any Intellectual Property Right
vested in it to best advantage.

 
13.4
You hereby irrevocably appoint the Company to be your attorney in your name and
on your behalf to sign, execute or do any instrument or thing and generally to
use your name for the purpose of giving to the Company (or its nominees) the
full benefit of the provisions of this clause and in favour of any third party a
certificate in writing signed by any director or the secretary of the Company
that any instrument or act falls within the authority conferred by this clause
and shall be conclusive evidence that such is the case.

 
13.5
You hereby waive all of your moral rights (as defined in the Copyright, Designs
and Patents Act 1988) in respect of any act by the Company and any act of a
third party done with the Company’s authority in relation to any Intellectual
Property Right which is or becomes the property of the Company.

 
13.6
“Intellectual Property Right” means a copyright, know-how, trade secret and any
other intellectual property right of any nature whatsoever throughout the world
(whether registered or unregistered and including all applications and rights to
apply for the same) which:

 

 
13.6.1
relates to or is useful in connection with the business or any product or
service of the Company; and

 

 
13.6.2
is invented, developed, created or acquired by you (whether alone or jointly
with any other person) during the performance of your employment with the
Company;

 
and for these purposes and for the purposes of the other provisions of this
clause 13, references to the Company shall be deemed to include references to
any Associated Company.
 
14
DISCIPLINARY AND GRIEVANCE PROCEDURES

 
The Company’s disciplinary and grievance procedure is set out in the Company’s
staff handbook. It does not form part of your contract of employment and may be
applied at the Company’s sole discretion.
 
15
COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS

 
There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.
 
16
DATA PROTECTION

 
16.1
You acknowledge that the Company will hold personal data relating to you. Such
data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes). The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records. Your right of access to
such data is as prescribed by law.

 

--------------------------------------------------------------------------------


 
16.2
By signing this contract, you agree that the Company may process personal data
relating to you for personnel administration and management purposes and may,
when necessary for those purposes, make such data available to its advisers, to
third parties providing products and/or services to the Company and as required
by law.

 
17
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.
 
18
MONITORING OF COMPUTER SYSTEMS

 
18.1
The Company will monitor messages sent and received via the email and voicemail
system to ensure that employees are complying with the Company’s Information
Technology policy.

 
18.2
The Company reserves the right to retrieve the contents of messages for the
purpose of monitoring whether the use of the email system is in accordance with
the Company’s best practice, for the purpose of performance management, for the
purpose of monitoring whether use of the computer system is legitimate, to find
lost messages or to retrieve messages lost due to computer failure, to assist in
the investigations of wrongful acts or to comply with any legal obligation.

 
18.3
You should be aware that no email or voice mail sent or received through the
Company’s system is private. The Company reserves and intends to exercise its
right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose. The
contents of email or voice mail so obtained by the Company in the proper
exercise of these powers may be disclosed without the permission of the
employee. Employees should be aware that the emails or voice mails or any
document created on the Company’s computer system, however confidential or
damaging, may have to be disclosed in court or other proceedings. An email which
has been trashed or deleted can still be retrieved.

 
18.4
The Company further reserves and intends to exercise its right to monitor all
use of the internet through its information technology systems, to the extent
authorised by law. By your signature to this contract you consent to any such
monitoring.

 
19
INDEMNITY

 
19.1
The Company will indemnify you and pay on your behalf all Expenses (as defined
below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Agreement occurred prior to, during or after the date of this Agreement provided
that you shall promptly notify the Company of such Proceedings and the Company
shall be entitled to participate in such Proceedings and, to the extent that it
wishes, jointly with you, assume the defence thereof with counsel of its choice.
This indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.

 

--------------------------------------------------------------------------------


 
19.2
The term "Proceeding" shall include any threatened, pending or completed action,
suit or proceeding, or any inquiry or investigation, whether brought in the name
of the Company, a related company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under or predicated upon any securities laws, in
which you may be or may have been involved as a party or otherwise, and any
threatened, pending or completed action, suit or proceeding or any inquiry or
investigation that you in good faith believe might lead to the institution of
any such action, suit or proceeding or any such inquiry or investigation, by
reason of the fact that you are or were a director, officer, employee, agent or
fiduciary of the Company, by reason of any action taken by you or of any
inaction on your part while acting as such director, officer, employee, agent or
fiduciary or by reason of the fact that you are or were serving at the request
of the Company as a director, officer, employee, trustee, fiduciary or agent of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, whether or not you are serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.

 
19.3
The term "Expenses" shall include, without limitation thereto, expenses
(including, without limitation, attorneys' fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgements, fines,
penalties or amounts paid in settlement by or on behalf of you and any Expenses
of establishing a right to indemnification under this Agreement.

 
19.4
The Expenses incurred by you in any Proceeding shall be paid by the Company as
incurred and in advance of the final disposition of the Proceeding at your
written request. You hereby agree and undertake to repay such amounts if it
shall be finally decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.

 
19.5
The indemnification and advancement of Expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which you may be entitled under
the Company’s Articles of Incorporation or Bye-Laws, any agreement, any vote of
stockholders or disinterested directors, the laws under which the Company was
formed, or otherwise, and may be exercised in any order you elect and prior to,
concurrently with or following the exercise of any other such rights to which
you may be entitled, including pursuant to directors and officers insurance
maintained by the Company, both as to action in official capacity and as to
action in another capacity while holding such office, and the exercise of such
rights shall not be deemed a waiver of any of the provisions of this Agreement.
To the extent that a change in law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company's Articles of Incorporation, Bye-Laws and this Agreement, it
is the intent of the parties hereto that you shall enjoy by this Agreement the
greater benefit so afforded by such change. The provisions of this Section 22
shall survive the expiration or termination, for any reason, of this Agreement
and shall be separately enforceable.



20
POST-EMPLOYMENT RESTRICTIONS




--------------------------------------------------------------------------------


 
20.1
You agree for a period of six (6) months after the termination of your
employment that you shall not either on your own account or on behalf of any
other person, firm or company directly or indirectly, carry on or be engaged,
concerned or interested in any business which is directly competitive with the
business of securing television licenses and operating television stations in
which the CME Group is engaged and with which you were actively involved in the
twelve months preceding the termination of your employment (the “Restricted
Business”) within the territories of operation of the CME Group.

 
20.2
You agree, in connection with the carrying on of the Restricted Business that
for a period of six (6) months after the termination of your employment, you
shall not, either on your own account or on behalf of any other person, firm or
company, directly or indirectly, seek to do conduct a Restricted Business and/or
conduct a Restricted Business with any person, firm or company who at any time
during the twelve months preceding the termination of your employment was a
customer of the Company or any Associated Company and with whom during that
period you had material dealings.

 
20.3
You agree for a period of six (6) months following the termination of your
employment, that you shall not solicit or employ or cause to be employed,
whether directly or indirectly, any employee of the Company who has substantial
knowledge of confidential aspects of the business of the Company, and with whom
at any time during the period of twelve months prior to such termination you had
material dealings on behalf of the Company.

 
20.4
Each of the restrictions in this clause shall be enforceable independently of
each other and its validity shall not be affected if any of the others is
invalid. If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.

 
20.5
The restrictions set forth in this Clause 20 shall not apply if the Company is
in breach of this contract, is no longer engaged in the operation of television
stations or is insolvent or bankrupt.

 
20.6
For the purposes of this clause, “Associated Company” shall mean a subsidiary
(as defined by the Companies Act 1985 as amended) and any other company which is
for the time being a holding company (as defined by the Companies Act 1985 as
amended) of the Company or another subsidiary of any holding company.

 
21
GENERAL

 
21.1
You hereby authorise the Company to deduct from any salary payable to you any
sums owing by you to the Company upon prior notice and, provided that you are
not in breach of this agreement, mutual consent.

 
21.2
As from the effective date of this contract all other agreements or arrangements
between you and the Company shall cease to have effect.



21.3
This shall be governed by and construed in accordance with English law.


--------------------------------------------------------------------------------


 
The Company and Marina Williams agree to the terms set out above.
 


Executed as a Deed by Robert Burke and Mark Wyllie, representing CME Development
Corp. in the presence of:
 
/s/ Mark Wyllie
/s/ Robert Burke
Witness signature:
 
/s/ Daniel Penn
Name:
 
DANIEL PENN
Address:
 
25 GRESSE ST
   
LONDON W1T 1QP
Occupation:
 
GENERAL COUNSEL
     
Signed as a Deed by Marina Williams in the presence of:
 
/s/ Marina Williams
Witness signature:
 
/s/ C.Reeder
Name:
 
C. REEDER
Address:
 
17 IVELEY ROAD
   
LONDON WW4 0EN
Occupation:
 
LEGAL CO-ORDINATOR

 
 

--------------------------------------------------------------------------------